Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-5 are currently under examination, wherein claim 1 has been amended and in applicant’s amendment filed on October 14, 2022.
Status of Previous Rejections
2.	The previous rejections of claims 1-5 under 35 U.S.C. 112(b) as stated in the Office action dated July 14, 2022 have been withdrawn in light of applicant’s amendment filed on October 14, 2022. The previous rejections of claims 1-5 under 35 U.S.C. 103 and the previous provisional rejections of claims 1-5 on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated July 14, 2022 are maintained as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lazzara (US Pub. 2009/0252620 A1) in view of Grimm et al. (US Pub. 2003/0131911 A1).
	With respect to claims 1-3, Lazzara (‘620 A1) discloses a smart mud pump comprising a power end having a motor, a crankshaft rotationally engaged with the motor and a connecting rod rotationally engaged with the crankshaft and a fluid end operatively connected to the power end and having a piston, a cylinder operatively engaging the piston, a drilling fluid module, a discharge manifold and a strainer wherein all parts (e.g. the piston) are made of stainless steels (abstract, paragraphs [0028]-[0035] and [0041]). Lazzara (‘620 A1) does not specify the steel composition as claimed. Grimm et al. (‘911 A1) discloses a tool steel comprising by weight 0.25-0.30% C, 1.2-2.0% Mn, less than 0.02% P, less than 0.005% S, 0.04-0.20% Si, 0.9-1.5% Ni, 1.0-2.0% Cr, 0.3-0.8% Mo, less than 0.2% V, 0.01-0.03% Al and a balance of Fe and inevitable impurities (abstract and paragraph [0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tool steel disclosed by Grimm et al. (‘911 A1) for at least the piston of the smart mud pump disclosed by Lazzara (‘620 A1) in order to improve mechanical properties of the piston as disclosed by Grimm et al. (‘911 A1) (paragraphs [0004], [0028] and [0030]). The claimed Cu content ranges including 0% do not require the presence of Cu in the steel; and the lowest Ni content disclosed by Grimm et al. (‘911 A1) is close to the highest Ni contents as claimed. The elemental content ranges of the tool steel disclosed by Grimm et al. (‘911 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within or close to the disclosed ranges of Grimm et al. (‘911 A1) with an expectation of success because Grimm et al. (‘911 A1) discloses the same utility over the entire disclosed ranges.
	With respect to claims 4 and 5, they are product-by-process claims. Even though claims 4 and 5 are limited by and defined by the process, determination of patentability is based on the product itself. Lazzara (‘620 A1) in view of Grimm et al. (‘911 A1) discloses a mud pump part made of a steel as discussed above, which reasonably appears to be only slightly different than the claimed part. A rejection based on section 103 of the statute is eminently fair and acceptable. See MPEP 2113.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of copending Application No. 16/716,746 (PG Pub. 2020/0123628 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-5 of the copending application disclose a mud pump, which is the same or obvious from the claimed mud pump.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Response to Arguments
5.	The applicant’s arguments filed on October 14, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Grimm et al. (‘911 A1) does not teach the Ni and Cu content ranges as claimed. In response, the examiner notes that the claimed Cu content ranges including 0% do not require the presence of Cu in the steel as claimed. Therefore, the steel disclosed by Grimm et al. (‘911 A1) which does not contain any Cu would meet the claimed steel in terms of Cu content. It is well held that “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). In the instant case, the lowest Ni content disclosed by Grimm et al. (‘911 A1) is close enough to the highest Ni contents as claimed that the same results would be expected by one of ordinary skill in the art.
Second, the applicant argues that claims 1-5 of copending Application No. 16/716,746 (PG Pub. 2020/0123628 A1) do not teach the Ni, Cu and V content ranges as claimed. In response, the examiner notes that the claimed Cu and V content ranges including 0% do not require the presence of Cu and V in the claimed steel. Therefore, the steel disclosed by claims 1-5 of the copending Application which does not contain any Cu and V would meet the claimed steel in terms of Cu and V contents. The claimed Ni content ranges may be included in the incidental impurities disclosed by claims 1-5 of the copending Application because it is well-known in the art of metallurgy that an iron ore would contain Ni as an impurity in excess of about 0.25% which would overlap the claimed Ni content range. Therefore, claims 1-5 of the copending Application at least suggests the claimed Ni, Cu and V content ranges.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


11/9/2022